                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
INRE:
ANTHONY M. VICK,                                             Case No. 18-48966-mar
                                                             Chapter13
                    Debtor.                                  Judge Mark A. Randon
                                   /

              ORDER FOR RELIEF FROM AUTOMATIC STAY AS TO
                      YES FINANCIAL SERVICES, LLC

      This matter having come before the court upon the Motion for Relief from

Automatic Stay filed by Yes Financial Services, LLC, the Response filed by

Debtor, the hearing held on December 17, 2018, and the court being fully advised

in the premises,

      IT IS HEREBY ORDERED that the Automatic Stay of 11 U.S.C. 362

shall be, and hereby is, lifted as to Yes Financial Services, LLC to allow this

Creditor to pursue its State Court remedies for possession of the Collateral

described as a 2016 Clayton Fusion (24’ x 52’) manufactured home bearing serial

number WK1102001INAB which is located at 163 Belle Villa Boulevard,

Belleville, MI 48111.

Signed on December 17, 2018




  18-48966-mar     Doc 62     Filed 12/17/18   Entered 12/17/18 15:00:05   Page 1 of 1
